Title: To George Washington from George Clinton , 28 July 1794
From: Clinton, George
To: Washington, George


               
                  Sir 
                  New York 28 July 1794
               
               In order to furnish you with the earliest and fullest Information of the Proceedings of the Commissioners appointed by this State to fortify our Northern and Western frontier,
               I take the Liberty to enclose various communications made by them to Me: Previous to their entering upon the Business I explained to them your Ideas on the Subject as contained in a Letter from the Secretary of war of the 20th May last and I flatter myself that the measures adopted by them are conformable thereto.
               The enclosed papers as well as other accounts I have occasionally received evince an unfriendly disposition in our neighbouring Indians & should they proceed to actual Hostilities the want of Arms especially in our frontier Settlements is greatly to be regretted.
               Every mean In the Power of the State has been used to supply the Deficiency but without Effect nor can I hope that it will be accomplished but by the slow and precarious mode of Importation unless it can be done by the general Government. In which Case the most satisfactory arrangements will be made for their Return in equal good Order. Some Pieces of Small Ordinance will be also necessary for the different Posts that the Commissioners are about to erect. Which I cannot seasonably supply without the same Assistance. I have the Honor &c.
               
                  Geo. Clinton
               
            